Hoar, J.
The defendant has received, as the report finds, two sums of money on account of the plaintiff’s enlistment in the service of the United States as one of the quota of Massachusetts and of the city of Boston. He received these sums not under any agreement to pay them to the plaintiff, or to hold them .for his benefit, but as his own money, to which he was entitled by virtue of a contract with the plaintiff, fairly made, and without fraud or misrepresentation.
The plaintiff claims the money on the ground that the written contract by which the defendant became entitled to it was made in Belgium, and was not made with the formalities which the laws of Belgium require. But we are all of opinion that this claim cannot be supported, for several reasons.
*595In the first place, the money received from the city of Boston was never due or payable to the plaintiff, but was received by the defendant under a contract with the city, made by himself, by which he was to receive that sum for his agency in procuring the plaintiff’s enlistment. It was not offered or promised as a bounty to the recruit. The plaintiff, therefore, had no title to it, and it was not received by the defendant to his use.
In the next place, we are inclined to think that the contract which the parties entered into in Belgium was not invalid for want of technical formalities, under the Belgian law. The defect alleged is, that the written contract did not mention that it was executed in duplicate. But the Civil Code, art. 1325, while it provides that contracts containing reciprocal stipulations shall be valid only when made in as many originals as there are parties having distinct interests, merely directs that each should state the number of originals which are made. And even the latter provision, which seems to be directory only, and not essential, is followed by a proviso that no objection to the want of mention of the number of originals can be taken by a party who has himself executed the stipulations of the instrument; which applies directly to the case of the plaintiff.
But further, if this view of the Belgian law, to which we have not thought it necessary to give a very careful study, were erroneous, there is another ground which is decisive of the case. If the written contract were ever so defective, so that it could not be enforced if it remained executory, and were to be regarded as a mere nullity, it still remains to be shown that the defendant has received money to the plaintiff’s use; that is, money which, by an agreement, express or implied, he received on the plaintiff’s account, or which he cannot justly retain, because in equity and good conscience it belongs to the plaintiff. But the superior court have found that the contract was made and assented to by the parties, independently of the writing; and it has been executed. The defendant has received the money in question, as his own, with the plaintiff’s consent and by his order; to his own use, and not to the plaintiff’s use; and this without fraud or misrepresentation, and upon an ade*596quate consideration which the plaintiff has received and retained. The law implies no promise, under these circumstances, to repay it. The defendant’s whole expenditure has been made, and his risks incurred, upon the faith of the plaintiff’s agreement that he should have this money as his compensation; and the money has been paid accordingly. Because the written formal contract is invalid would be no reason that an arrangement between the parties should be set aside which has been already carried into complete effect

Judgment for the defendant upon the report.